Citation Nr: 0523208	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-08 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for end 
stage renal disease due to VA medical treatment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from December 1945 to June 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, that denied, in 
pertinent part, service connection for end stage renal 
disease due to failure to submit new and material evidence.  
The veteran perfected a timely appeal.

In May 2005, the veteran, accompanied by his representative, 
testified at a hearing conducted before the undersigned 
Veterans Law Judge.  At that time, the veteran stated that he 
no longer wished to pursue a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for cardiovascular 
condition, claimed as angina to include breathing problems.  
The Board also notes that this issue was not included in the 
veteran's November 2003 Notice of Disagreement.  This issue 
is therefore no longer before VA.  

In June 2005, the veteran submitted additional evidence that 
was accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in adjudicating this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for end stage renal 
disease must be remanded for further action.

In this case, the record reflects that the RO, in a July 1995 
rating decision, denied compensation under 38 U.S.C.A. § 1151 
for additional disability resulting from injury or 
aggravation of an existing disease or injury as a result of 
VA treatment.  Specifically, the Board found that the 
veteran's kidney failure was not the result of his 
angioplasty performed at a VA facility in 1991. The veteran 
did not appeal this determination and the decision became 
final.  In December 2002, the veteran again filed a claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
kidney failure.  In September 2003, the RO denied the 
veteran's claim, finding that the veteran had not submitted 
new and material evidence to reopen a claim of entitlement to 
service connection for kidney failure. 

In this regard, the Board notes that, although the veteran 
filed a claim of entitlement to compensation under 
38 U.S.C.A. § 1151, the September 2003 RO decision and the 
January 2004 statement of the case (SOC) addressed the issue 
of whether there was new and material evidence to reopen a 
claim of entitlement to service connection for renal failure.  
In addition, the Board notes that, effective October 1, 1997, 
38 U.S.C.A. § 1151 was amended, affording the veteran a new 
basis for entitlement under the law.  This matter must 
therefore be remanded so that the RO may consider the 
veteran's section 1151 claim in the first instance and as a 
new claim under the revised section 1151.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993); Pelegrini v. Principi, 18 Vet. 
App. 112, 125 (2004).

In addition, while the claims folder contains an August 2003 
letter to the veteran that discusses the VCAA in the context 
of an angina condition, to date neither the veteran nor his 
representative has been provided adequate notification of the 
effect of the VCAA on his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for end stage renal 
failure.  Upon remand therefore, the RO should inform the 
appellant and his representative of the VCAA and its 
notification provisions.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see also Graves v. Brown, 8 Vet. 
App. 522 (1995).  The RO must send the veteran a letter 
advising him of which portion of the evidence he is to 
provide, which part, if any, the RO will attempt to obtain on 
his behalf, and a request that the veteran provide any 
evidence in his possession that pertains to his claim.  
38 U.S.C.A. § 5103(a).

Finally, the record in this case indicates that the veteran 
is receiving ongoing treatment for his condition at the 
Columbia, South Carolina, VA Medical Center.  In addition, it 
appears that the complete medical records for the veteran's 
treatment at the Northport, New York, and New York, New York 
(Manhattan), VA Medical Centers, dated from January 1991 to 
the present, have not been associated with the veteran's 
claims file.  In this respect, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
the VCAA specifically provides that the duty to assist 
requires that these records be considered in the adjudication 
of the veteran's claims.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126; codified as amended at 5102, 5103, 5106 and 
5107 (West 2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in connection with 
his claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for end stage 
renal disease as a result of VA 
treatment.  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
folder, that have treated him since 
service for his heart and kidney 
conditions.  This should specifically 
include any records of his care at the 
Northport, New York, and New York, New 
York (Manhattan), VA Medical Centers, 
dated from January 1991 to the present.  
This should also include any records of 
his treatment at the Columbia, South 
Carolina, VA Medical Center since May 
1993.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
whether the veteran's end stage renal 
failure resulted from negligence or fault 
on the part of VA treatment providers, to 
include angioplasties performed on the 
veteran in April and June 1991.  It is 
imperative that the examiner who is 
designated to examine the claims file 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  The examiner 
should also comment on whether the 
veteran's end stage renal disease 
represents a necessary consequence of, or 
whether it was an event not reasonably 
foreseeable as a result of, the veteran's 
April and/or June 1991 angioplasties 
performed at VA facilities.  In rendering 
an opinion, the examiner should cite, as 
appropriate, to the veteran's private and 
VA treatment records addressing the 
possible etiology of the veteran's 
current kidney failure, to include 
secondary to dye or cholesterol emboli 
after either the April or June 1991 
treatment.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 in 
light of all pertinent evidence and legal 
authority.  The RO should furnish the 
veteran a relevant Statement of the Case, 
to include notification of the law and 
regulations pertinent to the veteran's 
claim under 38 U.S.C.A. § 1151.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


